Citation Nr: 0216835	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  02-05 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
December 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied entitlement to service 
connection for PTSD.  


FINDING OF FACT

There is no medical evidence of a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of a psychiatric disorder.  

In a response to a request for stressor information in 
support of his claim, the veteran indicated in a note 
received by the RO in July 1999, that he had had a stroke 
and could not remember any of the requested information.

Photographs were submitted by the veteran's wife, and 
received by the RO in March 2001, of the veteran in Korea.

VA outpatient treatment records dated February 1999 to April 
2002 indicate that the veteran had a stroke in 1997 and was 
using a quad cane and wheelchair with good activities of 
daily living.  It was noted that the veteran was easily 
angered about his continued disability also, his daughter 
had died recently adding extra stress.  It was noted that 
the veteran had been on Zoloft.  In November 1999, it was 
noted that the veteran's wife was pushing his wheelchair 
because he was unable to push it for himself due to 
residuals from his stroke.  The veteran denied suicidal or 
homicidal ideation, there were no auditory/visual 
hallucinations illicited, his speech was goal directed, 
pleasant and animated, and he joked appropriately, and 
denied present complaints.  The veteran's wife indicated 
that he was no longer irritable, sleeping better and able to 
tolerate frustrations better, and able to engage in 
meaningful activities.  The assessment was depression 
secondary to medical condition.  A February 2000 clinical 
examination noted that the veteran's wife reported that he 
was not sleeping well, and the veteran reported that this 
was going on for years and he was not troubled by this at 
all.  The veteran's wife indicated that he was somewhat 
irritable, however, upon further investigation the examiner 
noted that the wife was able to understand that the veteran 
was frustrated due to difficulty expressing his needs at 
times because he was not able to use the right words.

In October 2000, the veteran reported no significant change 
in his condition.  He reported short-term memory loss with 
inability to find the correct words to describe what he 
needed.  He also reported that he was easily frustrated.  
Organic affective mood disorder was diagnosed.  Treatment 
records in February 2001 also diagnosed organic mood 
disorder.  In October 2001, the record indicates that the 
veteran became more depressed after his stroke and had been 
getting treatment for depression, irritability, and 
agitation.  Outpatient records dated in March 2002 show 
history of organic mood disorder since 1998 and the veteran 
was noted to be moody and irritable, improved on Zoloft.

A statement from F.R., M.D., dated April 2001 indicates that 
the veteran was diagnosed with organic mood disorder, 
however the examiner was unable to determine, based on 
available records, whether the veteran's condition was 
related to his experiences while serving in combat during 
the Korean war from 1954 to 1956.

At his March 2002 RO hearing, the veteran testified that he 
served in the U.S. Army during the Korean War in the 
Infantry.  The veteran reported being bothered by large 
crowds and jumpy when he heard loud noises.  He also 
indicated that he had trouble sleeping and sometimes woke up 
screaming.  The veteran testified that since he had his 
stroke he could not remember any stressors based on combat 
in Korea.  The veteran's wife testified that she did not 
know the veteran before service or immediately after 
service.

A letter from A.M.S., M.D., dated in April 2002 indicated 
that the veteran had been under her care since 1989 and that 
she had been aware of his drinking alcohol in the past, 
which started in 1956 after his leaving military service, up 
until 7 years ago.  The physician indicated that the 
veteran's wife reported that the veteran suffered from 
irritability and angry outbursts in the past.  It was noted 
that after the veteran suffered a cerebral vascular accident 
in 1998, there was more evidence that he was depressed and 
that he was treated with antidepressant therapy.  

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 State. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126, (West Supp. 2002); see 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. 
Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding 
that only section 4 of the VCAA, amending 38 U.S.C. § 5107, 
was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date, with the exception of 
the amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; a 
note from the veteran received by RO in July 1999; copy of 
photographs received in March 2001; VA outpatient treatment 
records dated from February 1999 to April 2002; statement 
from F.R., M.D., dated in April 2001; statement from A.M.S., 
M.D., dated in April 2002; and transcript of March 2002 RO 
hearing.  No additional pertinent evidence has been 
identified by the veteran.  Additionally, the record shows 
that the veteran has been notified of the applicable laws 
and regulations which set forth the criteria for entitlement 
to the benefit at issue.  The discussions in the rating 
decision, statement of the case, and supplemental statement 
of the case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The veteran asked for, and was granted a RO 
hearing.  In a February 2001 letter the RO explained the 
provisions of VCAA and told the veteran that VA would assist 
in obtaining evidence and information such as medical 
reports, employment records, and records of federal 
agencies.  

In August 2002, the RO sent the veteran a letter informing 
him that his claim was being forwarded to the Board of 
Veterans' Appeals, and that he could submit additional 
evidence in support of his claim.  

Thus, through numerous correspondences the RO has informed 
the veteran of the information and evidence necessary to 
substantiate his claim.  For these reasons, further 
development is not needed to meet the requirements of VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Certain chronic disabilities, such 
as psychoses, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For PTSD claims, service connection requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  If the claimed stressor is related to combat, and 
there is service department evidence that the veteran 
engaged in combat, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the circumstances, conditions or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128 (1997).

However, if it is determined that a veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain 
corroborative evidence, which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

Analysis

Service medical records show no diagnosis of PTSD.  Post-
service medical evidence is also devoid of a diagnosis of 
PTSD.  Indeed, the only evidence that the veteran currently 
suffers from PTSD is the theory presented by the veteran and 
his wife.  However, it is the province of trained health 
care professionals to enter conclusions, which require 
medical opinions, such as the diagnosis of a disability, and 
an opinion as to the relationship between that disability 
and service.  Thus, as the veteran and his spouse are lay 
persons without medical training or expertise, their 
contentions in this regard are not competent evidence of a 
diagnosis of PTSD.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. at 294-95.  In 
absence of competent medical evidence of a diagnosis of 
PTSD, service connection for PTSD is not warranted.  

As the preponderance of the evidence is against the claim 
for service connection for PTSD, the benefit of the doubt 
doctrine is not applicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for PTSD is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

